Citation Nr: 1427017	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  04-38 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from September 1954 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted an increased 30 percent evaluation for a left lung spontaneous pneumothorax.  The issue of entitlement to a total disability rating based on individual unemployability was associated with the Veteran's claim in July 2012.  See Rice v. Shinseki, 22 Vet. App. 447.

In July 2013, the Board remanded the issue on appeal for further development.

As noted in the July 2013 remand, the Veteran testified at an August 2007 hearing held before a Veterans Law Judge (VLJ) at the RO.  Thereafter, the Veteran was informed in April 2012 correspondence that the VLJ who presided at his hearing had been designated to serve as Acting Chairman of the Board and was no longer available to consider the appeal.  In a May 2012 response, the Veteran stated that he did not wish a new hearing.  


FINDINGS OF FACT

1.  The Veteran is service connected for a single disability, spontaneous pneumothorax, rated as 30 percent disabling.

2.  The Veteran is not unemployable solely because of his service-connected disability.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The electronic claim file does not indicate that the Veteran was provided with correspondence which specifically detailed the evidence necessary to substantiate a claim for entitlement to a total disability rating based on individual unemployability.  However, the Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in March 2006, and the record demonstrates that additional evidence in support of the Veteran's claim was requested in accordance with the duty to assist.  The Veteran was clearly informed that he should provide evidence in support of his claim as evidenced by August 2012 correspondence in which the Veteran noted that he was sending records in, and requested more time to submit records in support of his claim.  Moreover, in an April 2013 supplemental statement of the case, the Veteran was informed of the laws and regulations pertaining to a claim for TDIU and the issue was readjudicated thereafter in a May 2014 supplemental statement of the case.  Thus, the Veteran received all necessary notice and was appropriately assisted in developing his claim.  

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence indicating that he is in receipt of disability benefits from the Social Security Administration.  

This matter was most recently before the Board in July 2013, when the case was remanded to the VA RO in San Diego, California, (via the Appeals Management Center (AMC) in Washington, D.C.) for the purpose of obtaining a VA opinion pertaining to the effects of the Veteran's service connected pneumothorax on the employability of the Veteran.   

All of the actions previously sought by the Board through its prior development request appear to have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Following the Board's remand, VA examinations were conducted and VA opinions were provided in October 2013, December 2013 and in May 2014; the record does not reflect that the examinations and opinions were inadequate for rating purposes.  The opinions were rendered by medical professionals following thorough physical examination and interview of the Veteran and review of the claim file.  The VA examiners obtained an accurate history and listened to the Veteran's assertions, and the VA examiners laid a factual foundation and provided reasoned bases for the conclusions that were reached.  The Board finds that the examination findings are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  




Laws and Regulations

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

38 C.F.R. § 4.16(a), provides for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452   (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor). 

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a) (2013), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history. Faust v. West, 13 Vet. App. 342, 355 (2000).

Factual Background

The Veteran is presently service connected for a single disability, left lung spontaneous pneumothorax, which is rated as 30 percent disabling.

Historically, service treatment records demonstrate treatment for a pneumothorax in 1954.  The Veteran asserts that he has had spontaneous pneumothoraxes ever since, totaling approximately thirty since the initial occurrence.  The Veteran was service-connected for this disorder in February 1957 and his rating was increased to 30 percent in September 2003, effective July 14, 2003.  Entitlement to a disability rating in excess of 30 percent was denied by the Board in July 2013.

The Veteran asserts that symptoms from his service-connected left lung spontaneous pneumothorax prevent him from attaining substantially gainful employment. 

In August 2007, the Veteran testified before a Veterans Law Judge at a travel Board hearing.  The Veteran testified that his condition was getting worse with age and that he was unable to do anything for a length of time.  He explained that he could walk for at most five minutes and then would become tired and out of breath.  He stated that he took approximately five days of work off a year due to his symptoms.  The Veteran stated that the last time he had a collapsed lung was around 2004.  He explained that he did not seek treatment at that time.  The Veteran explained that, while he had seen doctors for heart problems, he did not seek treatment for his pneumothorax.  

In a February 2012 VA examination, the examiner explained that the Veteran was treated for atrial fibrillation and congestive heart failure and that complaints of tiredness were common in both maladies.  It was noted that the Veteran did not currently report signs or symptoms of active lung disease.  

In an August 2012 VA examination, following a review of the claim file, the VA examiner noted that it was more likely that the Veteran's unemployability was due to cardiac conditions than the one diagnosed occurrence of spontaneous pneumothorax of unknown etiology in a patient with no ongoing symptoms or history of lung disease.  

In an October 2013 VA examination, a VA examiner explained that, even if the Veteran did not have a heart disease, the Veteran's breathing would still be limited, and that testing gave credence to the diagnosis of recurrent spontaneous pneumothorax causing unilateral restrictive lung disease.  The examiner stated that the Veteran was unable to obtain and secure any gainful employment.

In a December 2013 VA examination, a VA examiner concluded that a respiratory condition was not due to the Veteran's service-connected condition noting that, while the Veteran was diagnosed with spontaneous pneumothorax in service, there was no medical evidence that the condition recurred.  It was further noted that, while the Veteran reported episodes of spontaneous pneumothorax after service, he never sought medical attention and a medical diagnosis was never made.  Further, and significantly, all available post-service chest x-rays demonstrated no pathology.  

The examiner stated that, while the Veteran's carbon monoxide diffusing capacity (DLCO) was decreased, this was associated with asthma, congestive heart failure, emphysema or interstitial lung disease, none of which were related to or a long term consequence of recurrent pneumothorax.  

The examiner added that the Veteran had been diagnosed with both atrial fibrillation and congestive heart failure and that symptoms of both diseases include shortness of breath and fatigue, which were the Veteran's chief complaints attributed to spontaneous pneumothorax.

In a May 2014 medical opinion, having reviewed the entirety of the claim file, a VA examiner concluded that it at least as likely as not that the Veteran's claimed shortness of breath was related to his cardiovascular disease, resulting from an infarct and ischemia of the heart muscle.  

In addition, the examiner found that it was at least as likely as not that the Veteran's claimed initial spontaneous pneumothorax was secondary to his time in military service, thin body habitat, and smoking.  The examiner found it was less likely than not that there was sufficient medically based, clinical evidence to support a finding of a current respiratory condition, to include recurrent spontaneous pneumothorax, because there were no current clinical manifestations attributable to recurrent spontaneous pneumothorax.  

The examiner found that the impact of the Veteran's claimed recurrent spontaneous pneumothorax to include shortness of breath was, in fact, at least as likely as not attributable to his cardiovascular conditions and smoking.  The VA examiner stated that a review of the Veteran's records and the medical literature supported his findings.

The examiner acknowledged the Veteran's complaints of shortness of breath which the Veteran "self-diagnosed" as recurrent spontaneous pneumothorax events.  The examiner noted too that the clinical file, clearly and unmistakably demonstrated a current medical history of congestive heart failure and atrial fibrillation and that therefore, it was as least as likely as not that the Veteran's claimed shortness of breath was related to his cardiovascular disease, resulting from an infarct and ischemia of the heart muscle.



Analysis

Initially, the Veteran does not meet the schedular criteria for a TDIU.  The Veteran has a combined rating of 30 percent secondary to his single service-connected left lung spontaneous pneumothorax, therefore the issue turns on whether the evidence demonstrates that the Veteran is unable to obtain or retain substantially gainful employment as a result of service-connected disability in accordance with 38 C.F.R. § 4.16(b), the regulation which provides for TDIU on an extraschedular basis.

In accordance with 38 C.F.R. § 4.16(b), the Board has considered whether the Veteran's claim for TDIU should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The question is whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  

The Veteran asserts that symptoms of spontaneous pneumothorax have rendered him unable to maintain substantially gainful employment.  The Veteran is competent to describe symptoms of chest pain and shortness of breath in service and since service.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71   (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).

However, while the Veteran may testify as to his observed symptoms, he is not shown to possess the necessary medical expertise to attribute these symptoms to spontanteous pneumothorax as opposed to his cardiac disorders.  In this respect, the Veteran's lay statements and testimony are not competent evidence.  

While the October 2013 VA examiner noted that some of the Veteran symptoms may be related to his service-connected disability, and that the Veteran was unemployable, the examiner failed to distinguish the Veteran's cardiac symptoms from those due to pneumothorax in finding that the Veteran is unemployable.  

Even if the October 2013 VA examiner intended to demonstrate a relationship between the Veteran's employability and spontaneous pneumothorax, the findings of the October 2013 VA examiner are heavily outweighed by the findings of the August 2012, December 2013 and May 2014 medical findings, which clearly demonstrate that the Veteran's cardiac disabilities and other significant nonservice-connected  conditions caused the symptoms which the Veteran asserts render him unemployable.  

Because the Board finds that the manifestations that render the Veteran unemployable do not result from a service-connected disability, the preponderance of the evidence is against the claim for TDIU; there is no doubt to be resolved; and TDIU is not warranted.


ORDER

Entitlement to a finding of total disability based on individual unemployability (TDIU) due to service-connected disabilities is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


